        Case 3:18-cv-01538-RNC Document 24 Filed 10/15/18 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF CONNECTICUT

MARY REIDT, on behalf of the Frontier
Communications 401(k) Savings Plan
and all others similarly situated,           Civil Action No. 3:18-cv-01538-RNC
                Plaintiffs,

      v.

                                             Hon. Robert N. Chatigny
FRONTIER COMMUNICATIONS
CORP. THE RETIREMENT
INVESTMENT & ADMINISTRATION
COMMITTEE AND JOHN/JANE DOES
1-10,

                Defendants.


             NOTICE OF APPEARANCE BY SAMUEL D. BLOCK

      Please enter the appearance of the undersigned, Samuel D. Block of Mayer

Brown LLP, on behalf of all defendants in this action.



Dated: October 15, 2018


By: /s/ Samuel D. Block

      Samuel D. Block (phv09773)
      Mayer Brown LLP
      71 South Wacker Drive
      Chicago, Illinois 60606-4637
      Email: sblock@mayerbrown.com
      Tel: (312) 701-7422
      Fax: (312) 706-8237


     Attorney for Frontier Communications Corp. the Retirement Investment &

                              Administration Committee




                                         1
        Case 3:18-cv-01538-RNC Document 24 Filed 10/15/18 Page 2 of 2




                          CERTIFICATE OF SERVICE

      I hereby certify that on October 15, 2018, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system, or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through

the Court’s CM/ECF System.


                                            By:    /s/ Samuel D. Block
                                                  Samuel D. Block
